PD-1189-15
                                                          COURT OF CRIMINAL APPEALS
                                                                           AUSTIN, TEXAS
                                                          Transmitted 9/30/2015 7:04:30 PM
                                                           Accepted 10/2/2015 10:35:39 AM
                                                                            ABEL ACOSTA
                            NO. PD-1189-15                                          CLERK

                  IN THE COURT OF CRIMINAL APPEALS

       ________________________________________________________

                           MAYRA FLORES
                              Petitioner


                                  V.

                        THE STATE OF TEXAS
                             Respondent

     ________________________________________________________

  FROM THE COURT OF APPEALS FOR THE FIRST JUDICIAL
        DISTRICT COURT OF TEXAS AT HOUSTON
     ________________________________________________________
                      PETITION FOR REVIEW
     ________________________________________________________
   ORAL ARGUMENT REQUESTED

                                Ralphaell V. Wilkins
                                State Bar No. 21487600
                                Julia A. Maldonado
                                State Bar No. 24007591
                                4606 San Jacinto St.
                                Houston, Texas 77004
                                Tel: 713-660-9200; Fax: 713-660-0559
                                E-mail: rwilkins@jmaldonadolaw.com
                                E-mail: julia@jmaldonadolaw.com
                                ATTORNEYS FOR PETITIONER
October 2, 2015




                                  i
                   IDENTITY OF PARTIES AND COUNSEL

Petitioner:             Mayra Flores
                        TDCJ#1921088
                        Texas Department of Criminal Justice
                        Crain Unit
                        1401 State School Rd.
                        Gatesville, TX 76599

Trial Prosecutor(s):    Joshua Phanco, Esq.
                        State Bar No: 24070413
                        Donna Logan, Esq.
                        State Bar No: 24049073
                        1201 Franklin Street
                        Houston, Texas 77002
                        Tel: 713-755-5800

Appeal Prosecutors:     Daniel McCrory, Esq.
                        State Bar No: 13489950
                        1201 Franklin Street
                        Houston, Texas 77002
                        Tel: 713-755-5800
                        E-mail: mccrory_daniel@dao.hctx.net

Counsel(s):             Ralphaell V. Wilkins, Esq.
                        State Bar No. 21487600
                        Julia A. Maldonado, Esq.
                        State Bar No. 24007591
                        4606 San Jacinto Street
                        Houston, Texas 77004
                        Tel: 713-660-9200; Fax: 713-660-0559
                        E-mail: rwilkins@jmaldonadolaw.com
                        E-mail: julia@jmaldonadolaw.com
Presiding Judge:        Hon., Maria T. Jackson
                        339th District Court
                        Harris County, TX
                        1201 Franklin, 14th Floor
                        Houston, Texas 77002



                                      ii
                         TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL                                             ii

TABLE OF CONTENTS                                                           iii

INDEX OF AUTHORITIES                                                         v

STATEMENT REGARDING ORAL ARGUMENT                                            1

STATEMENT OF THE CASE                                                        1

STATEMENT OF PROCEDURAL HISTORY                                              2

GROUNDS FOR REVIEW                                                           4

ARGUMENT                                                                     6

    a.   The Court of Appeals has decided an important question of
         state law that has not been, but should be, settled by the Court
         of Criminal Appeals.                                                6

    b.   There are three requirements for the admission of an accused’s
         statement.                                                          6

    c.   The petitioner’s statement should not have been admitted
         because the recording device was not capable of making an
         accurate recording.                                                 7

    d.   The Court of Appeals did an apple to oranges comparison to
         conclude that the audio tape’s overall reliability was not
         impacted by the cut-off.                                            9

    e.   The Court of Appeals emasculated the requirements of section
         three of art. 38.22 that an accused’s custodial interrogation be
         recorded.                                                          10

    f.   The Court of Appeals misapplied the Court of Criminal
         Appeals’ decision in Weatherred by failing to account for



                                    iii
         ample evidence that the trial court had before it made its ruling
         on the admissibility of Petitioner’s custodial interrogation.       11

    g.   The Court of Appeals misapplied Weatherred because the
         burden of proving that the audio recording met the statutory
         requirements was on the State and the State failed to carry this
         burden.                                                             15

CONCLUSION                                                                   16

PRAYER                                                                       16

CERTIFICATE OF SERVICE                                                       17

CERTIFICATE OF COMPLIANCE                                                    18

APPENDIX TO PETITION FOR REVIEW                                              19




                                     iv
                         INDEX OF AUTHORITIES

Cases

Davidson v. State, 25 S.W.3d 183,185-86 (Tex. Crim. App. 2000)             6

Maldonado v. State, 998 S.W.2d 239-244-46 (Tex. Crim. App. 1999)
(citing Crim. Proc. Art. 38.22, § 3)                                     7, 9

Quinones v. State, 592 S.W.2d 933, 942 (Tex. Crim. App. 1980),
cert denied, 449 U.S. 893 (1980)                                         7, 9

Weatherred v. State, 15 S.W.3d 540, 542 (Tex. Crim. App. 2000)     11, 14, 15

Woods v. State, 152 S.W.3d 105, 116-17 (Tex. Crim. App. 2004)              6

Rules

Tex. Code Crim. Pro. Ann. art. 38.22, §3 (Vernon 2014)                4, 6, 7




                                       v
               STATEMENT REGARDING ORAL ARGUMENT

      Petitioner believes oral argument would be helpful to the Court because the

issues raised are issues of first impression and the public policy behind resolution

of these issues could be better discussed in the context of oral argument, where the

Court can ask questions and consider alternatives that counsel are prepared to

discuss.

                         STATEMENT OF THE CASE

Nature of The Case:             Mayra Flores was charged with the criminal

                                offense of murder.

Trial Judge:                    Hon. Maria Jackson

Trial Court’s Disposition:      Mayra Flores was convicted of murder and

                                sentenced to twenty-five years in the Texas Dept.

                                of Criminal Justice.

Appeals Court Parties:          Appellant: Mayra Flores

                                Appellee: State of Texas

Appeals Court’s Disposition:    First Court of Appeals at Houston; opinion by

                                Justice Laura Higley, joined by Chief Justice

                                Radack and Justice Massengale.

Appeals Court’s Disposition:    Affirmed.




                                         1
               STATEMENT OF PROCEDURAL HISTORY

COA Opinion Date:       July 30, 2015

Mnt. for Rehearing:     No motion for rehearing was filed after the Court

                        of Appeals’ July 30, 2015 opinion.

Grounds for Review:     One: The Court of Appeals erred in ruling that the

                        audio recording of Mayra’s custodial interrogation

                        was admissible notwithstanding the fact that the

                        recording device used was not capable of making

                        an accurate recording.

                        Two: The Court of Appeals applied the wrong

                        standard in holding that the recording equipment’s

                        failure to record twenty minutes of Mayra’s

                        custodial interrogation did not amount to an

                        alteration that rendered the recording unreliable

                        and untrustworthy.

                        Three: The Court of Appeals misapplied this

                        Court’s holding in Weatherred because the audio

                        tape failed to meet the requirements of section

                        three of art. 38.22 and the trial court knew that




                                 2
before its ruling to allow the audio recording into

evidence.




         3
                           GROUNDS FOR REVIEW

1.    Section three of art. 38.22 of the Texas Code of Criminal Procedure

establishes certain requirements for the admissibility of the recording of a custodial

interrogation. One of the requirements is that “the recording device was capable of

making an accurate recording…” See Tex. Code Crim. Proc. Ann. art. 38.22

(Vernon Supp. 2014). The trial court admitted the audio recording of Petitioner’s

custodial interrogation even though twenty minutes of the interrogation was

unrecorded because of a malfunctioning recording device.           The audio taped

statement should not have been admitted because the unrecorded portion of the

interrogation contained exculpatory evidence and, thus, the audio recording was

not accurate. Because the lower courts refused to suppress the butchered audio

recording, the conviction must be overturned.

2.    In order for a recording of a custodial interrogation to be admitted into

evidence, section three of art. 38.22 of the Texas Code of Criminal Procedure

mandates that “…the recording is accurate and has not been altered.” See Tex.

Code Crim. Proc. Ann. art. 38.22 (Vernon Supp. 2014). The twenty minutes of

unrecorded custodial interrogation affected the reliability and trustworthiness of

the entirety of Petitioner’s custodial interrogation. This is so because the twenty

minutes of unrecorded interrogation contained exculpatory evidence. The

recording was not accurate and should have been suppressed. The trial court’s



                                          4
error in admitting the butchered audio tape likely led to an improper conviction and

must be overturned.

3.    The court of appeals misapplied this Court’s holding in Weatherred

regarding what was before the trial court at the time of its ruling and, thus, subject

to appellate review. The trial court had knowledge before its ruling on the

admissibility of Petitioner’s custodial interrogation that the recording device failed

to record twenty minutes of the interrogation and that the unrecorded portion of the

interview contained exculpatory evidence. Because the audio tape failed to meet

the requirements of section three of art. 38.22 and the trial court knew that before

its ruling to allow the audio recording into evidence, Petitioner was harmed and

deserves a new trial.




                                          5
                                    ARGUMENT

      a.      The Court of Appeals has decided an important question of state
              law that has not been, but should be, settled by the Court of
              Criminal Appeals.

      The Texas Code of Criminal Procedure provides specific rules for governing

the oral statements of an accused. Tex. Code Crim. Pro. Ann. art. 38.22, §3

(Vernon 2014) provides in relevant part:

           (a) No oral or sign language statement of an accused made as a
           result of a custodial interrogation shall be admissible against the
           accused in a criminal proceeding unless:

           (3) the recording device was capable of making an accurate
           recording, the operator was competent, and the recording is
           accurate and has not been altered;

      b.      There are three requirements for the admission of an accused’s
              statement.

      Article 38.22 is a “procedural evidentiary” rule that prescribes the various

requirements that must be satisfied before a statement made by an accused as a

result of custodial interrogation will be admitted against him/her at trial. Davidson

v. State, 25 S.W.3d 183,185-86 (Tex. Crim. App. 2000). “Strict compliance with

all portions of § 3(a) is required.” Woods v. State, 152 S.W.3d 105, 116-17 (Tex.

Crim. App. 2004).

      Section three of art. 38.22 establishes certain requirements for the

admissibility of the recording of a custodial interrogation. See Tex. Code Crim.

Proc. Ann. art. 38.22 (Vernon Supp. 2014). Admissibility of the tape is governed

                                           6
by the following three-part test: 1)“the recording device was capable of making an

accurate recording; 2) the operator was competent, and 3) the recording is accurate

and has not been altered.” Id. art. 38.22, § 3(a)(3). However, in addressing the

final prong of the test, this Court has confirmed that inadvertent anomalies that do

not affect the overall reliability of the recording do not constitute the impermissible

sort of alteration contemplated by section 3 of article 38.22. See Maldonado v.

State, 998 S.W.2d 239-244-46 (Tex. Crim. App. 1999) (citing Crim. Proc. Art.

38.22, § 3; Quinones v. State, 592 S.W.2d 933, 942 (Tex. Crim. App. 1980), cert

denied, 449 U.S. 893 (1980) (based on Edwards requirements, not just any

alteration renders a tape per se inadmissible: “If the alteration is accidental and is

sufficiently explained so that its presence does not affect the reliability and

trustworthiness of the evidence, the recording can still be admitted”).

      c.     The petitioner’s statement should not have been admitted because
             the recording device was not capable of making an accurate
             recording.

      First, in our case, it was an abuse of the trial court’s discretion to admit the

statement because the recording device used in Petitioner’s case was not capable of

making an accurate recording. Proof that the recording device was not capable of

making an accurate recording is evidenced by the recording device’s failure to

record a full twenty minutes of Petitioner’s interrogation. (RR. V; p. 87; lines 10-

12; RR. V; p. 89; lines 13-17). It stretches credulity to the maximum length to



                                          7
accept as factual that a recording device that stops working for twenty minutes of

an interrogation statement, and never resumes, is capable of making an accurate

recording. The trial court abused its discretion in admitting the audio recording

because the recording device was not capable of making an accurate recording as

mandated by section 3 of article 38.22. The court of appeals compounded the error

by not even addressing whether the recording device was capable of making an

accurate recording. The court of appeals erroneously framed Petitioner’s section 3,

art. 38.22 objection as only being that “…the recording of the interrogation is not

accurate.” (Opinion, p. 4). In actuality, both Petitioner and the State pointed out to

the trial court that the recording device was not capable of recording accurately.

(RR. V, p. 87; lines 14-24; RR. V, p. 89; lines 13-17; RR. V, pp. 89-90; RR. V; p.

87; lines 10-12). In essence, Petitioner’s complaint was not just that the recording

itself was not accurate, but that the recording device was not capable of making an

accurate recording. (Id.). Interestingly, the Court of Criminal Appeals has not

addressed this particular situation before. On only two occasions this Court has

opined on cases involving mishaps with the recording device during the custodial

interrogation process. However, neither of the malfunctions in those cases was

anywhere near the extent and to the degree as the malfunction in Petitioner’s case.

In both Quinones and Maldonado, this Court only addressed the admissibility of

recorded statements under the last leg of art. 38.22’s requirement that “the



                                          8
recording is accurate and has not been altered.” Quinones, 592 S.W.2d at 944; (“If

the alteration is accidental and is sufficiently explained so that its presence does

not affect the reliability and trustworthiness of the evidence, the recording can still

be admitted.”). Maldonado, 998 S.W.2d at 245. (“[T]he evidence supports the

position that the tape was accurate and had not been impermissibly “altered” in the

sense contemplated by Article 38.22 §3(a)(3)”). While Petitioner certainly believes

that the audio recording was not accurate, she also raised objection to its

admissibility because the recording device could not record accurately.

      d.     The Court of Appeals did an apple to oranges comparison to
             conclude that the audio tape’s overall reliability was not impacted
             by the cut-off.

      In an attempt to illustrate that the overall reliability of the audio recording in

Petitioner’s case was not affected by the recording device malfunctioning, the

appellate court cited two cases in which the combined anomalies in the audio

recordings of those cases amounted to a mere nineteen (19) seconds. (Opinion, pp.

5-6). In Quinones, “the tape had been altered by [a] fifteen second tapeover.” Id.

at 938. In Maldonado, the defendant complained of a three-second and a one-

second portion of his statement that had been “over-recorded.” Id. at 244. In

essence, the appellate court compared the loss of twenty-minutes of Petitioner’s

interrogation with the nineteen (19) seconds of anomalies in the audio recordings

in Quinones and Maldonado. It is true that anomalies of such short durations as



                                          9
pointed out in those two cases certainly did not affect the overall reliability and

trustworthiness of the tapes. However, it would be the height of insanity to

conclude that the overall reliability of Petitioner’s audio tape (with its twenty

minutes of missing interrogation) is somehow comparable with the less than twenty

seconds of anomalies found in Quinones and Maldonado. Without question, a

failure to record twenty minutes of an interrogation affects the overall reliability of

the recording. How could one know or trust what was discussed during that twenty

minutes of unrecorded interrogation? This leaves one relying on the testimonies of

law enforcement personnel and the accused. Such a scenario defeats the purpose

of having custodial interrogations recorded in the first place.1

       e.      The Court of Appeals emasculated the requirements of section
               three of art. 38.22 that an accused’s custodial interrogation be
               recorded.

       In a shocking departure from the strict requirements of art. 38.22, the court

of appeals relied on the testimony of the police detective to support its position that

the trial court was correct to admit the audio recording. (Opinion p. 7). The

appellate court said: “Officer Kuhlman testified that the recording “fairly and

1
  See Stephan v. State, 711 P.2d 1156, 1161 (Alaska 1985) (holding recording interrogations
protects defendants’ rights); State v. Scales, 518 N.W.2d 587, 592 (Minn. 1994) (acknowledging
recording as essential to protect defendants’ constitutional rights (quoting Stephan v. State, 711
P.2d 1156, 1159-60 (Alaska 1985))); see also Amy Klobuchar, Eye on Interrogations: How
Videotaping Serves the Cause of Justice, WASH. POST, June 10, 2002, at A21 (arguing
recording protects rights of criminal suspects). Recording custodial interrogations protects other
interests besides those of the accused, such as “the public’s interests in honest and effective law
enforcement, and the individual interests of those police officers wrongfully accused of improper
tactics. “ Stephan v. State, 711 P.2d 1156, 1161 (Alaska 1985).


                                                10
accurately depict[ed] the conversation that [he] had with the defendant on that

day.””     (Opinion, p. 7). There is no dispute that the portion of Petitioner’s

interview that was recorded was done so in a manner that “fairly and accurately”

depicted what Petitioner had said. That’s not the problem. The problem is the

twenty minutes of unrecorded interrogation that contained exculpatory evidence

that the jury never got to hear. However, under the court of appeals’ rationale, art.

38.22 would be totally eviscerated because there would not be a need to ever

record the custodial interrogation if one could rely solely on the officer’s rendition

of the defendant’s statement. Recording a suspect’s entire interrogation provides

substantial protection of the suspect’s rights as well as the rights of police officers

involved.

      f.      The Court of Appeals misapplied the Court of Criminal Appeals’
              decision in Weatherred by failing to account for ample evidence
              that the trial court had before it made its ruling on the
              admissibility of Petitioner’s custodial interrogation.

      The appellate court misapplied this Court’s holding in Weatherred v. State,

15 S.W.3d 540, 542 (Tex. Crim. App. 2000). The court of appeals cited

Weatherred for the proposition that an appellate court reviews a trial court’s ruling

on admissibility of evidence “in light of what was before the trial court at the time

the ruling was made”. (Opinion, p. 5). The appellate court then went on to say

that “there was no evidence before the trial court at the time of the ruling that

[Petitioner’s] conversation continued for any length of time after the recording cut

                                          11
off or that any statements were subsequently made that would call into question the

accuracy of the nearly hour-long recorded conversation.” (Opinion, p. 5). Having

cited Weatherred, the court of appeals ignored a boat-load of evidence that was

before the trial judge at the time it decided to allow the butchered audio recording

into evidence. First, Petitioner’s counsel made the following objection to the

admissibility of the audio tape before the trial judge admitted the tape.

      Defense Counsel:
      So, we have a section or segment of her statement that the jury will not hear;
      because either advertent or inadvertent, it was destroyed or is missing. So
      what would happen is if you offer the statement, you would only be offering
      a part of her statement.

(RR. V. p.85; lines 3-8).

      Secondly, Petitioner’s counsel was joined by the prosecuting attorney in

informing the trial court that the recorder stopped during the interrogation and that

the police continued to question Petitioner for an extended period of time. The

State’s attorney was forced to concede told the trial judge the following facts

before her ruling:

      Prosecutor:
      At the end of the second statement, if you will, if you want to say it’s two
      different statements, although it’s one, the video – or the audio shuts down
      and it cuts off, and that’s the end. And if you talk to the officer, the officer
      will tell you, I believe that we continued to speak more, but the video
      recording was so bad that we just didn’t start back up. So there is no part
      of the defendant’s statement that exists that’s not going to be played. There
      is some statements that she made that were not recorded, therefore, not
      admissible.



                                          12
(RR. V, p. 87; lines 14-24).

      Additionally, later on, the State’s attorney went on to reemphasize exactly

where the unrecorded portion of Petitioner’s statement was located:

      Prosecutor:
      And the statutory warnings are repeated at the start of the second recording,
      if you will. Now the second recording stops, as well; but they don’t pick
      up from that point in time. They just leave it as it is.

(RR. V, p. 89; lines 13-17).

      Prosecutor:
      The entire statement that is in the possession of the State is going to come
      into the trial. And we are not going to ask any questions about anything
      that was said off the tape, only the things that were recorded.

(RR. V, pp. 89-90).

      Finally, the State even told the trial judge that the police questioned

Petitioner for twenty minutes and none of that portion of her statement was

recorded.

      Prosecutor:
      I’m not going to say, what did she say in that twenty minutes before you
      found out that the tape was shut down?

(RR. V; p. 87; lines 10-12).

      Furthermore, Petitioner even warned the trial court that that the twenty-

minutes of missing recording contained “exculpatory evidence”. (RR. Vol. 5, p.

85). Petitioner also expressed her concerns that were the trial court to admit the

butchered audio tape, it would create an impression that was “non-favorable to the



                                        13
defendant.” (RR. Vol 5, p. 85). In spite of Petitioner’s objections, the trial court

admitted the butchered audio tape and allowed the jury to hear it. (RR. Vol. 5, pp.

90-92, 97).

        The appellate court misapplied Weatherred because the record shows that

the trial court had plenty of evidence before its ruling that the recording device was

not capable of making an accurate recording and that the twenty minutes of

unrecorded interrogation contained exculpatory evidence. The appellate court’s

reliance on Weatherred was also misplaced because in Weatherred this Court

judged the propriety of a trial court’s ruling to exclude a party’s expert testimony.
15 S.W.3d at 542. This Court first noted that the burden was on the proponent of

scientific evidence to show by clear and convincing proof that the evidence is

relevant and reliable to assist the jury in understanding other evidence. Id. The

appellant had attempted to carry that “considerable burden” by simply offering the

expert’s testimony and nothing else. Id. The appellate had failed to offer any

evidence that his proffered expert could name any of his own studies that he had

allegedly conducted extensive research on, researchers, or writings in question. Id.

In upholding the trial court’s ruling excluding the expert’s testimony this Court

said:

        [G]iven what the trial court had before it at the time it rules, it could have
        reasonably concluded that appellant failed to carry his burden of showing
        that the proffered expert testimony was scientifically reliable.



                                          14
      Id. at 543.

      g.        The Court of Appeals misapplied Weatherred because the burden
                of proving that the audio recording met the statutory
                requirements was on the State and the State failed to carry this
                burden.

      Here, the State had the burden of proving that the audio recording of

Petitioner’s custodial interrogation met the strict requirements of section three of

art. 38.22. Petitioner pointed out to the trial court that the recording failed to meet

the requirements under art. 38.22 and supported it with evidence before the trial

court made its ruling. (RR. V, p. 87; lines 14-24; RR. V, p. 89; lines 13-17; RR. V,

pp. 89-90; RR. V; p. 87; lines 10-12). The circumstances in Weatherred are simply

not analogous to that in this case. At the time of its ruling on the admissibility of

the evidence, the trial judge in Weatherred had virtually nothing before it that

would show that the proffered expert testimony was scientifically reliable. Id. at

543. On the other hand, in our case, before making her ruling, the trial judge had

indisputable evidence from the proponent of the custodial interrogation, the State,

that the recording device failed to record twenty minutes of Petitioner’s interview.

This fact alone meant that the trial judge knew before her ruling that the recording

device was incapable of making an accurate recording and that the recording was

not accurate.




                                          15
                                   CONCLUSION

      The trial judge abused her discretion by admitting the audio tape recording

since it was not accurate and not complete. The statement failed to conform to the

strict requirements of art. 38.22 §3(a). The jury’s verdict was adversely impacted

by the error. The error also affected a substantial right of Petitioner.

                                      PRAYER

      WHEREFORE, PRMISES CONSIDERED, Petitioner asks this Court to

reverse the conviction and acquit her. In the event the Court finds that the trial

court committed reversible error, Petitioner asks that this Court reverse her

conviction and remand to the trial court for a new trial.


                                         Respectfully submitted,

                                        THE WILKINS LAW FIRM, P. C.
                                        4606 San Jacinto St.
                                        Houston, Texas 77004
                                        Telephone: (713) 660-9200
                                        Telecopier: (713) 550-0559
                                        E-mail: rwilkins@jmaldonadolaw.com
                                        E-mail: julia@jmaldonadolaw.com

                                         By: /s/ Ralphaell V. Wilkins
                                             Ralphaell V. Wilkins
                                             SBN: 21487600
                                             Julia A. Maldonado
                                             SBN: 24007591
                                             ATTORNEYS FOR PETITIONER




                                           16
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing

document has been sent via electronic mail, certified return requested mail, this

30th day of September 2015, to the following counsel of record:


Daniel McCrory, Esq.
Joshua Phanco, Esq.
Donna Logan, Esq.
Harris County District Attorney’s Office
1201 Franklin Street
Houston, Texas 77002

Hon., Maria T. Jackson
339th District Court
Harris County, TX
1201 Franklin, 14th Floor
Houston, Texas 77002


                                      /s/ Ralphaell V. Wilkins
                                      Ralphaell V. Wilkins




                                           17
                      CERTIFICATE OF COMPLIANCE

      Pursuant to proposed Rule 9.4(i)(3), undersigned counsel certifies that this

brief complies with the type-volume limitations of Tex. R. App. Proc. 9.4(e)(i).

1.    Exclusive of the portions exempted by Tex. R. App. Proc. 9.4(e)(i), this brief

contains 2,533 words printed in a proportionally spaced typeface.

2.    This brief is printed in a proportionally spaced, serif typeface using Times

New Roman 14 point font in text and Times New Roman 12 point font in footnotes

produced by Microsoft Word Software.

3.    Upon request, undersigned counsel will provide an electronic version of this

brief and/or copy of the word printout to the Court.

4.    Undersigned counsel understands that a material misrepresentation in

completing this certificate, or circumvention of the type-volume limits in Tex. R.

App. Proc. 9.4(j), may result in the Court’s striking this brief and imposing

sanctions against the person who signed it.



                                       /s/ Ralphaell V. Wilkins
                                       Ralphaell V. Wilkins




                                         18
               APPENDIX TO PETITION FOR REVIEW

      Accompanying this petition for review is a record that contains the

following document, which is incorporated herein by reference.

TITLE OF DOCUMENT                                                   TAB

1.    Court of Appeals for the First District of Texas Opinion……………….. 1




                                       19